Cite as 2015 Ark. 418


                 SUPREME COURT OF ARKANSAS
                                                  Opinion Delivered November 5, 2015

        IN   RE  13th  JUDICIAL
        CIRCUIT,  DIVISON    4--
        APPROVAL FOR DIGITAL
        ELECTRONIC RECORDING




                                       PER CURIAM

       Pursuant to Arkansas Supreme Court Administrative Order No. 4(e), this court

previously granted Circuit Judge Robin Carroll’s request to use digital electronic recording

to make the official court record in his court. In re 13th Judicial Circuit, Division 4 – Approval

for Digital Electronic Recording, 2014 Ark. 235. This approval was for a one-year period. Judge

Carroll now requests that he be allowed to continue this practice.

       Administrative Order No. 4 permits the use of digital electronic recording in the

circuit courts with our approval. Since Judge Carroll’s request was the first time that a circuit

court sought to use digital electronic recording, we directed the Administrative Office of

the Courts (“AOC”) to evaluate the program after the pilot period ended. The AOC

commissioned the National Center for State Courts to conduct the evaluation. It issued a

report, Arkansas Judiciary, Administrative Office of the Courts, Digital Electronic

Recording Evaluation, 13th Judicial District, 4th Division, Final Report, on July 15, 2015.

       In light of Judge Carroll’s desire to continue with digital electronic recording and

the favorable findings of the National Center for State Court’s review, we approve Judge
                                    Cite as 2015 Ark. 418

Carroll’s request to continue the use of digital electronic recording to make the official court

record subject to complying with the recommendations contained in the report.